Title: 121. A Bill Allowing a Bill of Exceptions to Be Sealed, 18 June 1779
From: Committee of the Virginia Assembly
To: 


When one impleaded before any court, and in any cause, where appeal lies to a higher court, doth alledge an exception praying that the Justices will allow it, if they will not allow it and he that alledged the exception do write the same exception, and require that the Justices will put their seals in testimony thereof, the Justices or the greater part of them present shall so do; and if such higher court upon complaint made of the said Justices, cause the record to come before them, and the same exception be not found in the roll, and the plaintiff shew the exception written, with the seals of the Justices put to it, the Justices shall be commanded that they appear at a certain day, either to confess or deny their seals. And if the Justices cannot deny their seals they shall proceed to judgment according to the same exception, as it ought to be allowed or disallowed.
 